United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Decatur, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1503
Issued: November 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 18, 2014 appellant, through his attorney, filed a timely appeal from a May 14,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying
modification of its loss of wage-earning capacity determination. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that the July 30, 2009 loss of wage-earning
capacity determination should be modified.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated September 5, 2012,
the Board set aside a September 14, 2011 decision denying modification of the July 30, 2009 loss
1

5 U.S.C. § 8101 et seq.

of wage-earning capacity determination.2 The Board noted that appellant filed a recurrence of
disability beginning January 26, 2011 after his limited-duty position was withdrawn and his
hours reduced under the National Reassessment Program (NRP). The Board remanded the case
for OWCP to apply FECA Bulletin No. 09-05. In a decision dated November 18, 2013, the
Board affirmed an April 30, 2013 OWCP decision finding that appellant did not have any
permanent impairment of the lower extremities.3 The facts and circumstances as set forth in the
prior decisions are hereby incorporated by reference. The facts relevant to the instant appeal are
set forth.
After remand by the Board, in a decision dated October 25, 2012, OWCP denied
modification of its July 30, 2009 loss of wage-earning capacity decision. On May 1, 2013 an
OWCP hearing representative affirmed the October 25, 2012 decision. He found that OWCP
applied FECA Bulletin No. 09-05 and determined that appellant had not established that the
wage-earning capacity should be modified either because the position was makeshift or because
his condition materially worsened.
The record reflects that appellant continued to work in his part-time modified positon
until he stopped work on August 15, 2011. He returned to work on November 18, 2011 for eight
hours a day in his previous limited-duty employment. The position required appellant to perform
his usual duties with frequent breaks and no overtime.
On September 10, 2012 appellant alleged that he sustained hip and low back pain due to
factors of his federal employment. OWCP accepted the claim for lumbar sprain under claim file
number xxxxxx064. It doubled the case record into the current claim file number xxxxxx054.
In a report dated September 10, 2012, Dr. Patrick A. Hartman, Board-certified in family
practice, evaluated appellant for low back pain. Appellant identified the reason for his visit as
low back and bilateral hip pain from an employment injury. Dr. Hartman diagnosed low back
pain. In a duty status report dated September 10, 2012, he diagnosed low back strain and
provided work restrictions, including lifting and carrying up to five pounds and standing and
walking for two hours a day. The duty status report listed the date of injury as
September 7, 2012. Dr. Hartman checked “yes” that the history of injury given by appellant
2

On February 23, 2006 appellant, then a 40-year-old letter carrier, filed a traumatic injury claim alleging that on
February 16, 2006 he experienced left shoulder pain while casing mail. OWCP accepted the claim, assigned claim
file number xxxxxx054, for a left displaced cervical intervertebral disc. It further accepted that on January 18, 2006
appellant sustained lumbar strain and herniated discs at L1-2 and L5-S1. OWCP assigned the claim file
number xxxxxx218. It combined both file numbers into claim file number xxxxxx054. On July 28, 2008 appellant
underwent a right laminectomy and discectomy at L5-S1. He also underwent cervical surgeries on October 8
and 27, 2008. On April 2, 2009 appellant accepted a positon with the employing establishment casing and carrying
mail for eight hours a day with no overtime and frequent breaks. By decision dated July 30, 2009, OWCP reduced
his compensation to zero based on its finding that his actual earnings beginning April 2, 2009 fairly and reasonably
represented his wage-earning capacity.
3

Docket No. 13-1562 (issued November 18, 2013). By decision dated January 20, 2012, OWCP granted
appellant a schedule award for a 13 percent left upper extremity impairment. In a decision dated July 24, 2012, it
denied his claim for a schedule award of the lower extremities. On September 20, 2012 an OWCP hearing
representative set aside the July 24, 2012 decision. In decisions dated October 23, 2012 and April 30, 2013, OWCP
again determined that appellant was not entitled to a schedule award of the lower extremities.

2

corresponded to that on the claim form of lower back and hip pain. He completed duty status
reports dated September 2012 to August 2013 providing the same work restrictions but listing
the date of injury as February 16, 2005. Dr. Hartman again checked “yes” that the history
provided corresponded to that described on the form of hip and low back pain.
In a report dated September 17, 2012, Dr. Hartman found that appellant’s back was
slowly improving from being off work. On October 1, 2012 he diagnosed hip and low back pain
and increased his lifting restrictions to 10 pounds. On November 5, 2012 Dr. Hartman related
that appellant heard something pop when he bent over to get his shoes and experienced radiating
pain into his right leg. He diagnosed radicular pain. In a report dated November 26, 2012,
Dr. Hartman diagnosed back pain with little change and the same restrictions. In progress
reports dated December 2012 through July 2013, he provided findings on examination and
discussed his treatment of appellant for low back pain.
On October 18, 2012 appellant filed a claim for compensation (Form CA-7) requesting
compensation for time lost from September 8 to October 19, 2012. On August 9, 2013 he filed a
claim for compensation from September 13, 2012 through August 9, 2013.
By letter dated August 28, 2013, OWCP informed appellant that it had received his claim
for compensation and noted that his physician submitted duty status reports beginning
September 10, 2012 with increased work restrictions. It found that the date of injury on the
reports changed from September 7, 2012, the date of his occupational disease under claim file
number xxxxxx064, to February 16, 2005. OWCP provided appellant 30 days to submit
reasoned medical evidence that his condition had materially worsened.
On August 27, 2013 the employing establishment indicated that appellant worked either
full or part time from January 2011 until he stopped work on August 15, 2011. Appellant
returned to work on November 18, 2011 and worked full time until he stopped work on
September 12, 2012 because it did not have work available.
In a report dated September 12, 2013, Dr. Hartman opined that appellant was unable to
work beginning September 7, 2012 due to hip and low back pain. He stated, “Etiologies are
often complex and mixed problems seem to be at play here.”
By decision dated October 8, 2013, OWCP denied modification of its July 30, 2009 loss
of wage-earning capacity determination. It found that appellant did not establish that his
condition materially worsened.4
In a report dated October 10, 2013, Dr. Hartman advised that appellant was seen to
“discuss his [w]orkers’ [c]ompensation for the [employing establishment].” He diagnosed
chronic low back pain and noted that he was not working.
On October 14, 2013 appellant, through his attorney, requested a telephone hearing
before an OWCP hearing representative.

4

OWCP noted that a March 29, 2013 magnetic resonance imaging scan study showed no disc herniations.

3

In a report dated November 11, 2013, Dr. Hartman noted that appellant “presents for
[w]orkers’ [c]ompensation follow up.” He diagnosed low back and hip pain and found that his
work restrictions had not changed. November 11, 2013 x-rays showed mild bilateral hip
degenerative changes.
On December 17, 2013 Dr. Hartman evaluated appellant for low back pain and weakness
in his leg. He provided a specific diagnosis of low back pain and increased leg weakness. On
January 14, 2014 Dr. Hartman advised that an electromyography (EMG) revealed radiculopathy
at L5-S1 of undetermined age. On February 13, 2014 he noted that he was following up on
appellant’s back injury, which had not changed, and he diagnosed continued low back pain.
At the telephone hearing, held on March 12, 2014, appellant related that he was currently
receiving disability retirement compensation. He related that his supervisor told him to pursue
his claim under the 2005 work injury rather than the 2012 occupational disease claim. After
appellant filed his September 2012 occupational disease claim, he provided new work
restrictions to the employing establishment, but the employing establishment was unable to
provide work within the new restrictions. Counsel attributed the worsening of appellant’s
condition to his 2012 occupational disease claim, assigned claim file number xxxxxx064 and
accepted for lumbar strain. An OWCP hearing representative advised appellant to claim
disability compensation under claim file number xxxxxx064. He informed counsel that even if
the cases were administratively doubled, claims for disability should be filed under the specific
file number.
On February 13, 2014 Dr. Hartman diagnosed continued low back pain. In a report dated
March 18, 2014, he stated, “[Appellant] presents for review of his low back pain that has been
ongoing. He has multiple medical problems, but he says his low back pain is persistent since his
injury in the [employing establishment].” Dr. Hartman diagnosed low back pain.
In a report dated March 18, 2014, Dr. Hartman indicated that appellant’s left leg pain
“clearly seems to be related to his L5-S1 radiculopathy” confirmed by EMG. He recommended
an evaluation by a specialist.
On April 17, 2014 Dr. Hartman provided examination findings and diagnosed low back
pain with restrictions “as ordered.”
By decision dated May 14, 2014, an OWCP hearing representative affirmed the
October 8, 2013 decision. The hearing representative found that appellant had not established
that he sustained a material worsening of his condition from his February 16, 2005 injury such
that he was disabled from his modified employment as of September 13, 2012.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn

4

wages.5 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.6
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.7 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.8
ANALYSIS
OWCP accepted that appellant sustained cervical disc displacement and root lesions due
to a February 16, 2005 work injury under claim file number xxxxxx054. It further accepted that
on January 18, 2006 he sustained a herniated lumbar disc and lumbar strain under claim file
number xxxxxx218 and combined the claims under claim file number xxxxxx054. On
April 2, 2009 appellant accepted a position with the employing establishment casing and
carrying mail for eight hours a day with no overtime and frequent breaks. By decision dated
July 30, 2009, OWCP reduced his compensation to zero after finding that his actual earnings as a
modified mail carrier beginning April 2, 2009 fairly and reasonably represented his
wage-earning capacity.
The employing establishment reduced appellant’s hours under NRP as of
January 26, 2011. Appellant filed a recurrence of disability beginning that date. By decision
dated September 5, 2012, the Board set aside OWCP decisions denying modification of the
wage-earning capacity determination and remanded the case for OWCP to apply FECA Bulletin
No. 09-05. On remand, in decisions dated October 25, 2012 and May 1, 2013, OWCP found that
appellant had not established that modification of the wage-earning capacity decision was
warranted.
Appellant worked part time until August 15, 2011, when he stopped work. On
November 18, 2011 he returned to work for eight hours a day in his modified position. On
September 10, 2012 appellant filed an occupational disease claim, accepted by OWCP for
lumbar sprain under claim file number xxxxxx064. He provided increased work restrictions to
the employing establishment. The employing establishment did not have work available within
appellant’s increased restrictions. On October 18, 2012 appellant filed a claim for compensation
beginning September 8, 2012.
In his claim for compensation, appellant has not alleged that the employing establishment
withdrew his modified duties or reduced his hours under NRP. He also has not contended that
the original loss of wage-earning capacity determination was in error. Instead, appellant argues
5

See 5 U.S.C. § 8115 (determination of wage-earning capacity).

6

Sharon C. Clement, 55 ECAB 552 (2004).

7

Harley Sims, Jr., 56 ECAB 320 (2005); Tamra McCauley, 51 ECAB 375, 377 (2000).

8

Id.

5

that his condition worsened such that he was unable to perform his modified work duties. He has
the burden of proof to show a material change in the nature and extent of an injury-related
condition.9
The Board finds that appellant has not submitted medical evidence sufficient to establish
that he was unable to perform the duties of his April 2, 2009 position. In duty status reports
dated September 10, 2012 to August 11, 2013, Dr. Harman diagnosed either low back strain or
low back pain and provided work restrictions, including no lifting over five pounds. He checked
“yes” that the history of injury given by appellant corresponded to that on the claim form of low
back and hip pain. The Board has held, however, that an opinion on causal relationship which
consists only of a physician checking “yes” to a medical form question on whether the claimant’s
condition was related to the history given is of little probative value. Without explanation or
rationale for the conclusions reached, such report is insufficient to establish causal relationship.10
In a report dated September 10, 2012, Dr. Hartman diagnosed low back and bilateral hip
pain. In progress notes dated September 17 and October 1, 2012, he listed findings on
examination and discussed work restrictions. On November 5, 2012 Dr. Hartman diagnosed
radicular pain, noting that appellant heard a pop when he bent over to get his shoes. In progress
notes dated November 26 through July 11, 2013, he treated appellant for low back pain.
Dr. Hartman did not, however, specifically relate any diagnosed condition or total disability to
the February 16, 2005 or January 18, 2006 work injuries. Medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of diminished probative value on
the issue of causal relationship.11
On September 12, 2013 Dr. Hartman stated that appellant was not able to work as of
September 7, 2012 as a result of pain in his hip and low back. He related that the etiology of his
condition was complicated and appeared to result from different factors. As Dr. Hartman did not
relate any condition to employment, his opinion is insufficient to meet appellant’s burden of
proof to show a material change in his injury-related condition.
In a report dated October 10, 2013, Dr. Hartman noted that appellant wanted to discuss
his workers’ compensation claim. He diagnosed chronic low back pain. On November 11, 2013
Dr. Hartman advised that appellant was seen in follow-up for workers’ compensation. He
diagnosed low back and hip pain and noted that his work restrictions had not changed. On
December 17, 2013 Dr. Hartman diagnosed low back pain and increased leg weakness. In a
January 14, 2014 progress report, he noted that an EMG showed L5-S1 radiculopathy of an
unknown age. Dr. Hartman diagnosed low back pain. On February 13, 2014 he noted that he
was following up on appellant’s back injury, which had not changed. Dr. Hartman diagnosed
low back pain. While he indicated that appellant was seeking treatment for workers’
compensation, he did not relate any diagnosed condition to a work injury or attribute the
9

See Harley Sims Jr., 56 ECAB 320 (2005); Tamra McCauley, 51 ECAB 375 (2000) (the burden of proof is on
the party attempting to show modification of the wage-earning capacity determination).
10

Cecelia M. Corley, 56 ECAB 662 (2005); Deborah L. Beatty, 54 ECAB 334 (2003) (the checking of a box
“yes” in a form report, without additional explanation or rationale, is insufficient to establish causal relationship).
11

See A.D., 58 ECAB 149 (2006); Michael E. Smith, 50 ECAB 313 (1999).

6

increased work restrictions to employment.12
diminished probative value.

Consequently, Dr. Hartman’s reports are of

Appellant has not submitted a probative medical opinion establishing a material change
in the nature and extent of his accepted condition of February 16, 2005. As discussed at the
hearing, if he believes that he sustained disability due to his accepted September 2012
occupational disease, he should pursue a claim for compensation under that alternate file
number.
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that appellant has not established that the July 30, 2009 loss of
wage-earning capacity determination should be modified.
ORDER
IT IS HEREBY ORDERED THAT the May 14, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 24, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees' Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

12

Id.

7

